--------------------------------------------------------------------------------

EXHIBIT 10.1
EXECUTION COPY

 
SECURITIES PURCHASE AGREEMENT
by and between
THE UNITED STATES DEPARTMENT OF THE TREASURY
and
INDEPENDENT BANK CORPORATION
 
Dated as of July 26, 2013

--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page
ARTICLE I
DEFINITIONS
1

 
Section 1.01.
Definitions of Certain Terms
1

Section 1.02.
Interpretation
3

 
ARTICLE II
THE SECURITIES PURCHASE
4

 
Section 2.01.
Purchase and Sale of the Shares and the Warrant
4

Section 2.02.
Closing of the Securities Purchase
4

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
4

 
Section 3.01.
Representations and Warranties of the Company
4

 
ARTICLE IV
COVENANTS
5

 
Section 4.01.
Forbearances of the Seller
5

Section 4.02.
Further Action
6

Section 4.03.
Remaining Certification and Disclosure Requirements
6

Section 4.04.
Transferability Restrictions Related to Long-Term Restricted Stock
6

 
ARTICLE V
CONDITIONS TO THE CLOSING
6

 
Section 5.01.
Conditions to Each Party's Obligations
6

Section 5.02.
Condition to Obligations of the Seller
7

 
ARTICLE VI
TERMINATION
8

 
Section 6.01.
Termination Events
8

Section 6.02.
Effect of Termination
8

 
ARTICLE VII
MISCELLANEOUS
9

 
Section 7.01.
Waiver; Amendment
9

Section 7.02.
Counterparts
9

Section 7.03.
Governing Law; Choice of Forum; Waiver of Jury Trial
9

Section 7.04.
Expenses
9

Section 7.05.
Notices
9

Section 7.06.
Entire Understanding; No Third Party Beneficiaries
10

Section 7.07.
Assignment
11

Section 7.08.
Severability
11


 
i

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this "Agreement") is dated as of July 26, 2013, by
and between the United States Department of the Treasury (the "Seller") and
Independent Bank Corporation, a Michigan corporation with its principal place of
business in Ionia, Michigan and a registered bank holding company (the
"Company").
RECITALS
WHEREAS, the Seller is currently the owner of and holds (i) 74,426 shares of
Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series B of the
Company, including any and all accrued and unpaid dividends (the "Shares") and
(ii) an amended and restated warrant to purchase up to 346,154 shares of Company
Common Stock (the "Warrant"); and
WHEREAS, the Seller desires to sell to the Company, and the Company desires to
purchase from the Seller, subject to the terms and conditions contained in this
Agreement, all of the Shares and the Warrant (the "Securities Purchase").
NOW, THEREFORE, in consideration of the premises, and of the various
representations, warranties, covenants and other agreements and undertakings of
the parties hereto, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01.    Definitions of Certain Terms. For purposes of this Agreement,
the following terms are used with the meanings assigned below (such definitions
to be equally applicable to both the singular and plural forms of the terms
herein defined):
"Affiliate" means, with respect to any person, any person directly or indirectly
controlling, controlled by or under common control with, such other person.  For
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlled by" and "under common control with") when used with
respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities, by contract or otherwise.
"Agreement" has the meaning set forth in the introductory paragraph hereof.
"Business Day" means any day that is not a Saturday, a Sunday or other day on
which banking organizations in the State of New York or the State of Michigan
are required or authorized by Law to be closed.
"Closing" has the meaning set forth in Section 2.02(A).

--------------------------------------------------------------------------------

"Closing Date" has the meaning set forth in Section 2.02(A).
"Company" has the meaning set forth in the recitals to this Agreement.
"Company Common Stock" means the common stock, no par value, of the Company.
"Company Material Adverse Effect" means a material adverse effect on the
business, results of operations or financial condition of the Company and its
consolidated Subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(i) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its Subsidiaries operate, (ii) changes or proposed changes after the date
hereof in United States generally accepted accounting principles or regulatory
accounting requirements, or authoritative interpretations thereof, (iii) changes
or proposed changes after date hereof in securities, banking and other Laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (i), (ii) and (iii), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated Subsidiaries taken as a whole
relative to comparable United States banking or financial services
organizations), or (iv) changes in the market price or trading volume of the
Company Common Stock or any other equity, equity-related or debt securities of
the Company or its consolidated Subsidiaries (it being understood and agreed
that the exception set forth in this clause (iv) does not apply to the
underlying reason giving rise to or contributing to any such change).
"Compensation Regulations" means any guidance, rule or regulation, as the same
shall be in effect from time to time, promulgated pursuant to or implementing
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009, or otherwise from time to
time.
"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended.
"Governmental Entity" means any court, administrative agency or commission or
other governmental or regulatory authority or instrumentality or self-regulatory
organization.
"Law" means any law, statute, code, ordinance, rule, regulation, judgment,
order, award, writ, decree or injunction issued, promulgated or entered into by
or with any Governmental Entity.
"Liens" means any liens, licenses, pledges, charges, encumbrances, adverse
rights or claims and security interests whatsoever.
"Purchase Price" has the meaning set forth in Section 2.01.
2

--------------------------------------------------------------------------------

"Regulatory Event" means, with respect to the Company, that (i) the Federal
Deposit Insurance Corporation or any other applicable Governmental Entity shall
have been appointed as conservator or receiver for the Company or any
Subsidiary; (ii) the Company or any Subsidiary shall have been considered in
"troubled condition" for the purposes of 12 U.S.C. Sec. 1831i or any regulation
promulgated thereunder; (iii) the Company or any Subsidiary shall qualify as
"Undercapitalized," "Significantly Undercapitalized," or "Critically
Undercapitalized" as those terms are defined in 12 U.S.C. Sec. 1831o or other
applicable Law; or (iv) the Company or any Subsidiary shall have become subject
to any formal or informal regulatory action requiring the Company or any
Subsidiary to materially improve its capital, liquidity or safety and soundness.
"Relevant Period" means the period in which any obligation of the Company
arising from financial assistance under the Troubled Asset Relief Program
remains outstanding, as it may be further described in the Compensation
Regulations.
"Securities Purchase" has the meaning set forth in the recitals in this
Agreement.
"Seller" has the meaning set forth in the introductory paragraph to this
Agreement.
"Shares" has the meaning set forth in the recitals to this Agreement.
"Subsidiary" means, with respect to any person, any bank, corporation,
partnership, joint venture, limited liability company or other organization,
whether incorporated or unincorporated, (i) of which such person or a subsidiary
of such person is a general partner or managing member or (ii) at least a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.
"Warrant" has the meaning set forth in the recitals to this Agreement.
Section 1.02.   Interpretation. The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Section references are to this Agreement unless otherwise specified.  Whenever
the words "include," "includes" or "including" are used in this Agreement, they
shall be deemed to be followed by the words "without limitation." The term
"person" as used in this Agreement shall mean any individual, corporation,
limited liability company, limited or general partnership, joint venture,
government or any agency or political subdivision thereof, or any other entity
or any group (as defined in Section 13(d)(3) of the Exchange Act) comprised of
two or more of the foregoing.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  In this Agreement, all
references to "dollars" or "$" are to United States dollars.  This Agreement and
any documents or instruments delivered pursuant hereto or in connection herewith
shall be construed without regard to the identity of the person who drafted the
various provisions of the same.  Each and every provision of this Agreement and
such other documents and instruments shall be construed as though all of the
parties participated equally in the drafting of the same.  Consequently, the
parties acknowledge and agree that any rule of construction that a document is
to be construed against the drafting party shall not be applicable either to
this Agreement or such other documents and instruments.
3

--------------------------------------------------------------------------------

ARTICLE II
THE SECURITIES PURCHASE
Section 2.01.   Purchase and Sale of the Shares and the Warrant. Subject to, and
on the terms and conditions of, this Agreement, effective at the Closing, the
Company will purchase from the Seller, and the Seller will sell, transfer,
convey, assign and deliver to the Company, all of the Shares and the Warrant,
free and clear of all Liens.  The aggregate purchase price for the Shares and
the Warrant shall be an amount in cash equal to Eighty-One Million Dollars
($81,000,000) (the "Purchase Price").
Section 2.02.   Closing of the Securities Purchase.
(A)            Subject to Article V, the closing of the Securities Purchase (the
"Closing") shall be held at such time or date that is agreed to in writing by
the Seller and the Company (the date on which the Closing occurs, the "Closing
Date").  The Closing shall be held at such place as the Seller and the Company
shall mutually agree in writing.
(B)           At the Closing, or simultaneously therewith, the following shall
occur:
(1)      the Seller will deliver to the Company certificates for the Shares and
the Warrant, duly endorsed in blank or accompanied by stock powers duly endorsed
in blank or other required instruments of transfer; and
(2)      the Company will pay the aggregate Purchase Price to the Seller, by
wire transfer in immediately available funds, to an account designated in
writing by the Seller to the Company, such designation to be made not later than
two Business Days prior to the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01.   Representations and Warranties of the Company. The Company
hereby represents and warrants to the Seller as follows:
(A)          Existence and Power.  The Company is duly organized and validly
existing as a corporation under the Laws of the State of Michigan and is
registered as a bank holding company pursuant to the Bank Holding Company Act of
1956, as amended, and has all requisite power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement.
(B)           Authorization.  The execution and delivery of this Agreement, and
the consummation by the Company of the transactions contemplated hereby, have
been duly and validly approved by all necessary corporate action of the Company,
and no other corporate or shareholder proceedings on the part of the Company are
necessary to approve this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by the Company, and (assuming the due authorization, execution and
delivery of this Agreement by the Seller) this Agreement constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar Laws affecting creditors' rights and remedies generally.
4

--------------------------------------------------------------------------------

(C)           Non-Contravention.  Neither the execution and delivery of this
Agreement nor the consummation by the Company of the transactions contemplated
hereby will violate any provision of the Articles of Incorporation or bylaws or
similar governing documents of the Company or, assuming that the consents,
approvals, filings and registrations referred to in Section 3.01(D) are received
or made (as applicable), applicable Law.
(D)          Consents and Approvals.  Except for the prior written approval of
the Board of Governors of the Federal Reserve System and the State of Michigan
Department of Insurance and Financial Services to the termination of the
resolutions adopted March 26, 2013 by the Board of Directors of the Company and
the Board of Directors of Independent Bank, a subsidiary of the Company, no
consents or approvals of, or filings or registrations with, any Governmental
Entity or of or with any other third party by and on behalf of the Company are
necessary in connection with the execution and delivery by the Company of this
Agreement and the consummation by the Company of the transactions contemplated
hereby.
(E)           Securities Matters.  The Shares and the Warrant are being acquired
by the Company for its own account and without a view to the public distribution
or sale of the Shares or the Warrant.
(F)           Availability of Funds.  The Company will have, as of the Closing,
sufficient funds available to consummate the transactions contemplated
hereunder.
ARTICLE IV
COVENANTS
Section 4.01.   Forbearances of the Seller. From the date hereof until the
Closing, without the prior written consent of the Company, the Seller will not:
(A)          directly or indirectly transfer, sell, assign, distribute,
exchange, pledge, hypothecate, mortgage, encumber or otherwise dispose of, or
engage in or enter into any hedging transactions with respect to, any of the
Shares, the Warrant or any portion thereof or interest therein (other than
pursuant to the Securities Purchase);
(B)           exercise the Warrant, in whole or in part; or
(C)           agree, commit to or enter into any agreement to take any of the
actions referred to in Section 4.01(A).
5

--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Seller may undertake any of the actions set
forth in Section 4.01(A) with an Affiliate of the Seller so long as this
Agreement is assigned to such Affiliate in accordance with Section 7.07 of this
Agreement.  For the avoidance of doubt, until the Closing, except as expressly
set forth in this Section 4.01, the Seller shall continue to be able to exercise
all rights and privileges with respect to the Shares and the Warrant.
Section 4.02.   Further Action. The Seller and the Company (A) shall each
execute and deliver, or shall cause to be executed and delivered, such documents
and other instruments and shall take, or shall cause to be taken, such further
action as may be reasonably necessary to carry out the provisions of this
Agreement and give effect to the transactions contemplated by this Agreement and
(B) shall refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing or the consummation of the transactions
contemplated by this Agreement.
Section 4.03.   Remaining Certification and Disclosure Requirements. The Company
acknowledges and agrees to comply with the certification and disclosure
requirements set forth in the Compensation Regulations, including without
limitation those submissions that are required with respect to the final portion
of the Relevant Period (see, for example, Sections 30.7(c) and (d),
Sections 30.11(b) and (c) and Section 30.15(a)(3) of the Compensation
Regulations and FAQ-14 in the Frequently Asked Questions to the Compensation
Regulations, available at www.financialstability.gov).
Section 4.04.   Transferability Restrictions Related to Long-Term Restricted
Stock. The Company acknowledges that any long-term restricted stock (as defined
in Section 30.1 of the Compensation Regulations) awarded by the Company that has
otherwise vested may not become transferable, or payable in the case of a
restricted stock unit, at any time earlier than as permitted under the schedule
set forth in the definition of long-term restricted stock in Section 30.1 of the
Compensation Regulations.  For this purpose, aggregate financial assistance
received (for purposes of the definition of long-term restricted stock) shall
mean Seventy-Two Million Dollars ($72,000,000) (see FAQ-15 in the Frequently
Asked Questions to the Compensation Regulations, available at
www.financialstability.gov).  Upon the sale of the Shares to the Company, in the
event that any long-term restricted stock awarded by the Company is not
permitted to become transferable, or payable in the case of a restricted stock
unit, under the schedule set forth in the definition of long-term restricted
stock in Section 30.1 of the Compensation Regulations, the Company shall cancel
such long-term restricted stock and/or restricted stock units.
ARTICLE V
CONDITIONS TO THE CLOSING
Section 5.01.   Conditions to Each Party's Obligations. The respective
obligations of each of the Company and the Seller to consummate the Securities
Purchase are subject to the fulfillment, or written waiver by the Company and
the Seller, prior to the Closing, of each of the following conditions:
(A)          Completion of Equity Offering.  The Company shall have closed one
or more transactions in which investors have collectively provided a minimum
aggregate amount of Eighty-Six Million Dollars ($86,000,000) in gross cash
proceeds to the Company in exchange for Company Common Stock.
6

--------------------------------------------------------------------------------

(B)           Company Regulatory Approvals.  All regulatory approvals required
to consummate the Securities Purchase shall have been obtained and shall remain
in full force and effect and all statutory waiting periods in respect thereof
shall have expired or been terminated.
(C)           No Injunctions or Restraints; Illegality.  No order, injunction or
decree issued by any court or agency of competent jurisdiction or other legal
restraint or prohibition preventing the consummation of the Securities Purchase
shall be in effect.  No Law shall have been enacted, entered, promulgated or
enforced by any Governmental Entity which prohibits or makes illegal the
consummation of the Securities Purchase.
Section 5.02.   Condition to Obligations of the Seller. The obligation of the
Seller to consummate the Securities Purchase is also subject to the fulfillment,
or written waiver by the Seller, prior to the Closing, of the following
conditions:
(A)          Other Events.  None of the following shall have occurred since the
date hereof:
(1)      the Company or any of its Subsidiaries shall have (a) dissolved (other
than pursuant to a consolidation, amalgamation or merger); (b) become insolvent
or unable to pay its debts or failed or admitted in writing its inability
generally to pay its debts as they become due; (c) made a general assignment,
arrangement or composition with or for the benefit of its creditors;
(d) instituted or have instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition shall have
been presented for its winding-up or liquidation, and, in the case of any such
proceeding or petition instituted or presented against it, such proceeding or
petition shall have resulted in a judgment of insolvency or bankruptcy or the
entry of an order for relief or the making of an order for its winding-up or
liquidation; (e) had a resolution passed for its winding-up, official management
or liquidation (other than pursuant to a consolidation, amalgamation or merger);
(f) sought or shall have become subject to the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official for it or for all or substantially all its assets; (g) had a
secured party take possession of all or substantially all its assets or had a
distress, execution, attachment, sequestration or other legal process levied,
enforced or sued on or against all or substantially all its assets; (h) caused
or shall have been subject to any event with respect to it which, under the
applicable laws of any jurisdiction, had an analogous effect to any of the
events specified in clauses (a) to (g) (inclusive); or (i) taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing acts;
(2)      a Governmental Entity in any jurisdiction shall have (a) commenced an
action or proceeding against the Company or any of its Subsidiaries; or
(b) issued or entered a temporary restraining order, preliminary or permanent
injunction or other order applicable to the Company or any of its Subsidiaries,
which in the case of (a) and (b) shall have had or shall be reasonably expected
to have a Company Material Adverse Effect;
7

--------------------------------------------------------------------------------

(3)      any fact, circumstance, event, change, occurrence, condition or
development shall have occurred that, individually or in the aggregate, shall
have had or shall be reasonably likely to have a Company Material Adverse
Effect; or
(4)      any Regulatory Event not otherwise existing on the date hereof.
(B)            Representations and Warranties.  The representations and
warranties set forth in Article III of this Agreement shall be true and correct
as though made on and as of the Closing Date.
(C)           Consents and Approvals.  All consents and approvals of, and
filings and registrations with, all Governmental Entities and of or with any
other third party by and on behalf of the Company that are necessary in
connection with the execution and delivery by the Company of this Agreement and
the consummation by the Company of the transactions contemplated hereby shall
have been obtained or made, as applicable, and shall remain in full force and
effect.
(D)          Performance Obligations.  The Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing.
(E)           Closing Certificate.  The Company shall deliver to the Seller a
certificate, dated as of the Closing Date, signed on behalf of the Company by a
senior executive officer thereof certifying to the effect that all conditions
precedent to the Closing have been satisfied.
ARTICLE VI
TERMINATION
Section 6.01.   Termination Events. This Agreement may be terminated at any time
prior to the Closing:
(A)          by mutual written agreement of the Company and the Seller; or
(B)          by the Company, upon written notice to the Seller, or by the
Seller, upon written notice to the Company, in the event that the Closing Date
does not occur on or before October 31, 2013; provided, however, that the
respective rights to terminate this Agreement pursuant to this Section 6.01(B)
shall not be available to any party whose failure to fulfill any obligation
under this Agreement shall have been the cause of, or shall have resulted in,
the failure of the Closing Date to occur on or prior to such date.
Section 6.02.   Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.01, this Agreement shall forthwith become
void and have no effect, and none of the Seller, the Company, any Affiliates of
the Company or any officers or directors of the Company shall have any liability
of any nature whatsoever hereunder, or in connection with the transactions
contemplated hereby, except that this Section 6.02 and Sections 7.03, 7.04, 7.05
and 7.06 shall survive any termination of this Agreement.
8

--------------------------------------------------------------------------------

ARTICLE VII
MISCELLANEOUS
Section 7.01.   Waiver; Amendment. Any provision of this Agreement may be
(A) waived in writing by the party benefiting by the provision, or (B) amended
or modified at any time by an agreement in writing signed by each of the parties
hereto.  Neither any failure nor any delay by any party in exercising any right,
power or privilege under this Agreement or any of the documents referred to in
this Agreement will operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.
Section 7.02.   Counterparts. This Agreement may be executed by facsimile or
other electronic means and in counterparts, all of which shall be considered an
original and one and the same agreement and shall become effective when
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.
Section 7.03.   Governing Law; Choice of Forum; Waiver of Jury Trial.
(A)          This Agreement and any claim, controversy or dispute arising under
or related to this Agreement, the relationship of the parties, and/or the
interpretation and enforcement of the rights and duties of the parties shall be
enforced, governed, and construed in all respects (whether in contract or in
tort) in accordance with the federal law of the United States if and to the
extent such law is applicable, and otherwise in accordance with the laws of the
State of New York applicable to contracts made and to be performed entirely
within such State.  Each of the parties hereto agrees (a) to submit to the
exclusive jurisdictions and venue of the United States District Court of the
District of Columbia and the United States Court of Federal Claims for any and
all civil actions, suits or proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, and (b) that notice may be
served upon (i) the Company at the address and in the manner set forth for
notices to the Company in Section 7.05 and (ii) the Seller at the address and in
the manner set forth for notices to the Seller in Section 7.05, but otherwise in
accordance with federal law.
(B)          To the extent permitted by applicable Law, each of the parties
hereto hereby unconditionally waives trial by jury in any civil legal action or
proceeding relating to this Agreement or the transactions contemplated hereby.
Section 7.04.   Expenses. If requested by the Seller, the Company shall pay all
reasonable out of pocket and documented costs and expenses associated with this
Agreement and the transactions contemplated by this Agreement, including, but
not limited to, the reasonable fees, disbursements and other charges of the
Seller's legal counsel and financial advisors.
Section 7.05.   Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given on the date of delivery if delivered
personally or telecopied (upon telephonic confirmation of receipt), on the first
Business Day following the date of dispatch if delivered by a recognized next
day courier service, or on the third Business Day following the date of mailing
if delivered by registered or certified mail, return receipt requested, postage
prepaid.  All notices hereunder shall be delivered as set forth below or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:
9

--------------------------------------------------------------------------------

If to the Company to:


Independent Bank Corporation
230 West Main Street
Ionia, Michigan  48846
Attention:  Chief Financial Officer
Facsimile:  (616) 522-1858
With a copy to:

Varnum LLP
Bridgewater Place
333 Bridge Street, NW
Grand Rapids, Michigan  49504
Attention:  Michael G.  Wooldridge
Facsimile:  (616) 336-7000
If to the Seller to:

United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C.  20220
Facsimile:  (202) 927-9225
Attention:  Chief Counsel Office of Financial Stability
With a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York  10281
Facsimile:  (212) 504-6666
Attention:  William P.  Mills
Section 7.06.   Entire Understanding; No Third Party Beneficiaries.
  This Agreement (together with the documents, agreements and instruments
referred to herein) represents the entire understanding of the parties with
respect to the subject matter hereof and supersedes any and all other oral or
written agreements heretofore made with respect to the subject matter hereof.
 Nothing in this Agreement, expressed or implied, is intended to confer upon any
person, other than the parties hereto, any rights or remedies hereunder.
10

--------------------------------------------------------------------------------

Section 7.07.   Assignment. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of the other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be null and void; provided, however, that
the Seller may assign this Agreement to an Affiliate of the Seller.  If the
Seller assigns this Agreement to an Affiliate, the Seller shall be relieved of
its obligations and liabilities under this Agreement but (i) all rights,
remedies, obligations and liabilities of the Seller hereunder shall continue and
be enforceable by and against and assumed by such Affiliate, (ii) the Company's
obligations and liabilities hereunder shall continue to be outstanding and
(iii) all references to the Seller herein shall be deemed to be references to
such Affiliate.  The Seller will give the Company notice of any such assignment,
provided that the failure to provide such notice shall not void any such
assignment.
Section 7.08.   Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid,
illegal or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity, legality or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction, and if any provision of
this Agreement is determined to be so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable, in all
cases so long as neither the economic nor legal substance of the transactions
contemplated hereby is affected in any manner materially adverse to any party or
its shareholders.  Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
[Remainder of page intentionally left blank]
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
INDEPENDENT BANK CORPORATION
 
 
 
 
 
 
 
By:
/S/
 
 
Name:
 
 
Title:
 
 
 
 
UNITED STATES DEPARTMENT OF THE TREASURY
 
 
 
 
By:
/S/
 
 
Name: Timothy G. Massad
 
 
Title:  Assistant Secretary for Financial Stability

 
 
[Signature Page to Securities Purchase Agreement]

--------------------------------------------------------------------------------